Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 24, 1975, which adopted and affirmed the decision of a referee sustaining initial determinations of the Industrial Commissioner that from August 27, 1972 *995through October 15, 1972 claimant was not totally unemployed; that from October 14, 1972 through December 1, 1972 he was not available for employment; that as of December 2, 1972 he voluntarily left his employment; that for the period of August 27, 1972 until the week ending December 24, 1972 he had received benefits of $1,256.25 which were recoverable; and that he had made a willful misrepresentation to receive benefits for which a forfeiture was imposed. The record establishes that as of August 27, 1972 the claimant became employed and that he did not notify his local unemployment office of this fact and, in fact, indicated in his certification for weekly benefits that he was unemployed. The claimant stopped receiving a salary on October 15, 1972, but remained officially associated with the employer until December 1, 1972 when he formally resigned. The claimant mistakenly contends in his brief that proof beyond a reasonable doubt or any doubt is necessary to establish the initial determination. The record contains substantial evidence to support the board’s findings. Decision affirmed, without costs. Sweeney, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.